Title: To John Adams from Richard Sharp, 7 March 1818
From: Sharp, Richard
To: Adams, John


				
					Dear Sir
					London (Park Lane) 7th March 1818
				
				I regret that my absence on a tour to the north of Italy, deprived me of the pleasure of seeing your young friend W Lynam, as it must always be a gratification to me, to have an opportunity of shewing my regard, & respect, for so old, & eminent, a friend—Most heartily indeed do I join in your wish that you could once more spend even a single month in London, for though many are gone forever who delighted in your society, yet some are left, who are not forgetful of it’s value, and your reputation would ensure the attentions of those who are best qualified, by their own merits, to understand & esteem yours—It was with great pleasure that I first heard of your Son’s appointment as Envoy to Great Britain, and I found, on my introduction to him, that he deserved the high character he had gained, & was likely to be very useful to his country, in the distinguished office which he had just undertaken, and in that most important one which, I cannot but foresee & hope, he is destined hereafter to fillWe had a good deal of conversation at different times on all Subjects, especially on literature & general politics, with both of which he is more thoroughly acquainted than any american gentleman whom I have seen; or than most even of the best educated european men of letters—I am happy to find that he has not forgotten me, having just received a letter from him introducing, Mr Rush, his successor—I am sincerely glad to learn that you think your Country more united & unanimous than ever—Your prosperity gives me nothing but pleasure—Since the late war has increased your character, & influence, I the less regret its having happened—All I wish is that England had not been your adversary & I wish it both for your sake and ours—It would be a lamentable effect however of the late Contest, should it encourage your mighty republic to engage in new disputesYou have shewn both your courage & your vigour, and can afford to be peaceable—Your progress is rapid beyond all precedent and needs not be set off by the decline of othersI sincerely believe that the only other free nation on earth, old England, is also advancing, though not by such gigantic steps, nor in the same direction—The appearances of financial difficulty and the consequence of a too sudden increase in population cannot deceive those who are acquainted with the real condition of this powerful and prosperous people—You see that I rely on your ancient regard for us, and on your well known sagacity in political philosophy—Believe me, my dear Sir / Your obliged & faithful friend / and Servant
				
					Rd Sharp
				
				
			